Cooke, J.
(dissenting). I concur with Judge Jasen that there should be a reversal and new trial but only on the grounds that the charge as to emergency situation and the corollary charge as to the required use of the sliding pole pursuant to regulation were erroneous.
Judges Jones, Wachtler and Fuchsberg concur with Judge Gabrielli; Judge Jasen dissents and votes to reverse in a separate opinion in which Chief Judge Breitel concurs; Judge Cooke dissents and votes to reverse in another separate dissenting opinion.
Order affirmed, with costs.